DETAILED ACTION
Claims 1-12, 14-20, and 23-34 are pending, and claims 14-20, 23-28, and 32-34 are currently under review.
Claims 1-12 and 29-31 are withdrawn.
Claims 13 and 21-22 are cancelled.
Claim 34 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/17/2022 has been entered.  Claims 1-12, 14-20, 23-33 and newly submitted claim(s) 34 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-20, 23-28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 2012/0067501) in view of Russell et al. (US 6,375,874) and Mironets et al. (US 2013/0193620); or alternatively in further view of Tseng (US 6,113,696), and either one of Crump et al. (US 2010/0193998) or Kritchman et al. (US 2002/0171177).
Regarding claim 14, Lyons discloses an additive manufacturing apparatus [abstract, 0002]; wherein said apparatus includes a build chamber area as depicted in [fig.4-5] of Lyons, a precursor deposition system (408), and a movement system (428, 430, 432, 438, 440, 410) below the build area and which supports edges of the deposited material and moves the object downwards, which the examiner reasonably considers to meet the limitations of a build region, dispensing unit, and supporting unit, respectively [0071, 0076, fig.4-5].  Lyons further depicts chamber walls (418) and a door (420) through which a human worker can receive the object and remove said object from the apparatus, which reasonably meets the limitation of a receiver [fig.5].
The examiner notes that the recitations of “configured to deposit layers…” and “configured…to support a lower layer…” are instances of functional language which, upon further consideration, merely require a further structure that would be capable of performing the claimed functions of depositing layers of material into a build region and of supporting a lower layer by its edges and to translate the lower layer downwards away from the build region.  See MPEP 2114.  Accordingly, the examiner considers the precursor deposition system (408) and movement system as depicted by Lyons to be entirely capable of performing the aforementioned claimed functions.  See MPEP 2114.  Nonetheless, Lyons further teaches that the precursor deposition system (408) serves to deposit layers of powder material into the build chamber [0046], and the movement system serves to support material layers and move the object downward away from the curing system [0050]. 
The examiner notes that the recitations of “configured to form a surrounding structure…”, “configured to selectively…” and “configured to bind different portions…” are also instances of functional language which, upon further consideration, merely require a structure capable of performing the aforementioned functions.  Accordingly, Lyons further discloses that the additive manufacturing apparatus is designed to selectively bind portions of material layers to form a surrounding support structure (501, 514, 606, 608, 610) from the precursor material that surrounds and supports an object (500) [0051, fig.6].
Lyons does not expressly teach that the apparatus is capable of binding said object and support structure with different binding strengths as claimed.  Russell et al. discloses an apparatus for additive manufacturing [abstract]; wherein it is known to apply different amounts of binder to selected positions such that the strength of the fabricated part can be controlled in creating a support structure [col.2 ln.10-19].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Lyons by enabling said apparatus of Lyons to apply different amounts of binder to selected positions such that strength can be controlled as taught by Russell et al.  
Thus, the examiner notes that the suggested apparatus of Lyons and Russell et al. is entirely capable of ejecting binder to obtain supports with different strengths relative to an object.  The examiner notes that the recitation that “the bind of the surrounding structure is weaker…and…may be released…” is not considered to be patentably relevant because the inclusion of the material worked upon and limitations which set forth a process or use of the dispensing unit to form a surrounding structure does not impart patentability to the actual claimed apparatus structure.  See MPEP 2115.  In other words, the combination of Lyons and Russell et al. already suggests an additive manufacturing apparatus with a dispensing unit that is entirely capable of applying different amounts of binder to achieve a component having different areas of strength.  Thus, the specific configuration of binder, formation of surrounding support structures, and subsequent debinding in the article worked upon is not considered to impart any further structure to the claimed apparatus.
Alternatively, Lyons and Russell et al. do not expressly teach that the apparatus is capable of binding such that the surrounding structure is specifically weaker and subsequently released after the object is formed.  However, the examiner submits that these features would have been obvious in view of the prior art.  Tseng discloses that it is known to provide support structures that are much weaker than the object in the case of using the same build material for the supports and object in order to facilitate easy removal of the support structures [col.4 ln.60-65].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Lyons and Russell et al. by specifically choosing the support material to be weaker such that easy removal of the supports can be facilitated.  
The aforementioned prior art does not expressly teach releasing the binding of the support material as claimed.  Crump et al. discloses an additive manufacturing apparatus utilizing built support structures [abstract]; wherein said apparatus further includes means to remove and dissolve the support structure such that the support material is dissociated into the dissolving liquid for further use [0048, 0070-0072].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of the aforementioned prior art by enabling said apparatus to be able to dissolve the support structures for further use as disclosed by Crump et al.  Alternatively, Kritchman et al. discloses an additive manufacturing apparatus which builds support material [abstract]; wherein the support structure may be released by dissolving or otherwise processing the support into a gas, liquid, or powder [0064].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of the aforementioned prior art by processing the support material as disclosed by Kritchman et al. in order to release said support material and obtain a gas, liquid, or powder.  In either situation, the examiner reasonably considers the support material being dissolved or further processed as disclosed above to meet the claimed limitation of “releasing” the binding.  Thus, the examiner considers the suggested apparatus of the aforementioned prior art to be entirely capable of releasing the binding as claimed.
Lyons does not expressly teach a receiver component as claimed.  Minorets et al. discloses an apparatus for additive manufacturing wherein a conveyer mechanism can be provided to transfer and remove a finished object from the apparatus [0002, 0040-0041, 0049, fig.1].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Lyons by providing a conveyer mechanism to remove the completed part from the apparatus as taught by Minorets et al.  The examiner notes that the conveyer of Minorets et al. is entirely capable of receiving an object and transporting said object away from apparatus after removing the object from a lower opening of the apparatus as claimed.  Alternatively, Lyons et al. also teaches that object removal can be performed by the conveyer mechanism or manually by an operator [0041].  In other words, manual removal (ie. as disclosed by Lyons et al.) and using a conveyer mechanism are expressly disclosed to be art-recognized equivalents for the same purpose of removing objects, wherein substitution of art-recognized equivalents is prima facie obvious.  See MPEP 2144.06.
Lyons further depicts the apparatus to have a central chamber area that is enclosed on its sides (ie. the area below top gears (426, 436) and above bottom gears (434, 444)), an upper opening through which laser (424) shines through and forms layers, and a lower vacant area below the movement system (ie. an opening), which the examiner considers to meet the claimed limitations of a well, an upper opening, and a lower opening, respectively, according to broadest reasonable interpretation [fig.4-5].  Said upper and lower openings are both expressly shown by Lyons to have the same cross-sectional area as the build area and thus at least as large as the object as claimed [fig.4-5].  The movement system of Lyons is further depicted to enable downward movement of the object away from the laser (424), out of the central well area, and into a bottom area including door (420) to a human receiver (or conveyer as suggested by Minorets et al.).  Although the prior art does not expressly teach that the support structure serves to “remove the object…onto the receiver…” as claimed, the examiner submits that this would have been obvious to one of ordinary skill.  It is noted that the only difference between the prior art and instant claim is that the prior art conveys the object to a person who manually removes the object, while the instant claim recites the removal to occur automatically.  However, it is not inventive to broadly provide an automatic or mechanical means to replace a manual activity which accomplishes the same result.  See MPEP 2144.04(III).  
Regarding claim 15, the aforementioned prior art discloses the apparatus of claim 14 (see previous).  Lyons further teaches gears which engage the base structure (506) and cause downward movement of said base structure [0014, fig.4-5].  As shown in Fig. 4 and 5, these are in opposing positions, and as the teeth engage the base structure, the gears are considered to be grippers.
Regarding claim 16, the aforementioned prior art discloses the apparatus of claim 15 (see previous).  Lyons further teaches that the components of the movement system can include a gear track [fig.8].  As depicted by Lyons, each track of the multiple movement system components of Lyons has a gripping surface that is parallel to the surrounding wall and which engages a base structure (518).  The teeth (806) of said gear track are moveable away from the build chamber and serve to move the base structure downwards [fig.8]. 
Regarding claim 17, the aforementioned prior art discloses the apparatus of claim 15 (see previous).  Lyons further teaches that the movement system can include further pairs of mutually opposing gears/grippers [fig.4-5].  Although Lyons does not explicitly teach a second set of gears at a specific angle to the first, the examiner submits that inclusion of a further pair of opposing gears/grippers at an angle to the first would be a prima facie obvious duplication of parts, absent evidence of criticality, because one of ordinary skill would understand that increasing a number of grippers (ie. points of contact) would thus increase stability and gripping capabilities.  See MPEP §2144.04.
Regarding claim 18, the aforementioned prior art discloses the apparatus of claim 15 (see previous).  As stated previously, Lyons discloses a gear track, which reasonably meets the limitation of an “endless belt” having a gripping surface as claimed [fig.8].  Said gear track is depicted to contact and thus support the formed walls which include a lower formed bases (506, 514) [fig.5, 7-8].
Regarding claim 19, the aforementioned prior art discloses the apparatus of claim 14 (see previous).  Lyons further teaches moving the part by said movement system down to a chamber (404) having a door (420) and human receiver where the finished part is removed from [fig.5]. This chamber receives the finished part and it is removed from the chamber following completion [0035, 0072].  Alternatively, the examiner further notes that the suggested combination with Minorets et al. would also suggest a conveyor receiving component in place of the human operator, which is still located below the movement system such that the receiver is entirely capable of receiving the part after release from said movement system.
Regarding claim 20, the aforementioned prior art discloses the apparatus of claim 14 (see previous).  As stated previously, Russell et al. discloses that it is known to have a binder applier apply varied volumes of binder [col.2 ln.10-19].  The examiner reasonably considers the binder applicator of Lyons et al. modified to apply different volumes of binder as disclosed by Russell et al. as suggested by the aforementioned combination to be entirely capable of binding different portions as claimed.
Regarding claims 23-25, the aforementioned prior art discloses the apparatus of claim 22 (see previous).  Crump et al. further teaches that a soluble binder is utilized for binding, which is subsequently dissolved by immersing or spraying in a solvent such that the support structure is removed from the object and dissolved [0016, 0048].  Alternatively, Kritchman et al. discloses that the support can be released and dissolved in a solvent as stated previously, wherein dissolution would naturally have been expected to occur in contact with a solvent (ie. immersed or sprayed).  See MPEP 2145(II).  Thus, the examiner considers the suggested apparatus of the aforementioned prior art to be entirely capable of dissolving the support structure as claimed.  Nonetheless, regarding claim 25, it is noted that the inclusion of the material or article worked upon does not impart patentability to the claims.  See MPEP 2115.  Thus, the specific configuration of binder and subsequent debinding in the article worked upon is not considered to impart any further structure to the claimed apparatus.
Regarding claim 26, the aforementioned prior art discloses the apparatus of claim 22 (see previous).  The examiner notes that the recitation of “adapted to recycle…” is an instance of functional language of the claimed apparatus which, upon further consideration, merely requires an apparatus structure that would enable recycling of the powder/base material.  See MPEP 2114.  Lyons further teaches that the apparatus serves to recycle the powder and base structures [0065].  Thus, the examiner considers the apparatus of Lyons to be entirely capable of performing recycling as claimed.  Furthermore, Crump et al. further teaches that the apparatus serves to recycle the support material [0071-0072].  Alternatively, Kritchman et al. teaches that the support can be turned into a powder, wherein Lyons already discloses an apparatus for recycling leftover powder material.  Thus, the examiner considers the apparatus suggested by the aforementioned prior art to be entirely capable of performing recycling as claimed.
Regarding claim 27, the aforementioned prior art discloses the apparatus of claim 23 (see previous).  Again, it is noted that the recitation the inclusion of the material or article worked upon does not impart patentability to the claims.  See MPEP 2115.  Specifically, it is recognized that the recitation of a binder material merely further limits the material worked upon and does not further limit the actual structure of the claimed apparatus.  Thus, the apparatus of claim 27 does not distinguish over the aforementioned prior art. 
Regarding claim 28, the aforementioned prior art dislcoses the apparatus of claim 14 (see previous).  Again, it is noted that the recitation the inclusion of the material or article worked upon does not impart patentability to the claims.  See MPEP 2115.  Nonetheless, Lyons further teaches that the layers of precursor material may be a metal powder [0012].
Regarding claim 32, the aforementioned prior art discloses the apparatus of claim 14 (see previous).  As stated above, Minorets et al. teaches a conveyor mechanism to transport the object, wherein it would have been obvious to add a conveyor or substitute the human operator of Lyons with a conveyor as explained above [0002, 0040-0041, 0049, fig.1].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 2012/0067501) in view of others as applied to claim 15 above, and further in view of either one of Eitel (2010, A history of gripping and gripper technologies and the available options for today’s engineer) or Kawasaki et al. (JP2013188845, machine translation referred to herein).
Regarding claim 17, the aforementioned prior art discloses the apparatus of claim 15 (see previous).  The aforementioned prior art does not expressly teach a second pair of grippers at a non-zero angle as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Eitel and discloses that it is known to utilize 4-arm grippers (ie. two pairs of grippers disposed at right angles) as this configuration allows for greater flexibility in gripping of differently shaped objects [p.5 diagram & p.62, respectively].  Therefore, it would have been obvious to modify the apparatus of the aforementioned prior art by utilizing two pairs of perpendicular grippers so that differently shaped objects can be gripped.  Alternatively, Kawasaki et al. discloses a clamping device [abstract]; wherein two pairs of perpendicular grippers (31) are utilized so as to avoid sliding of the workpiece [0027, 0031, fig.5-6].  Therefore, it would have been obvious to modify the apparatus of the aforementioned prior art by utilizing two pairs of perpendicular grippers so that sliding can be prevented as taught by Kawasaki et al.  

Allowable Subject Matter
Claim 33 is allowable.  
See previous office action for detailed reasons for allowance.
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 34 requires the apparatus of independent claim 14, wherein the supporting unit is below an entirety of the well and above an entirety of the receiver.  There is no prior art that meets these limitations. 
The closest prior art of record is Lyons in view of others as relied upon above and in the previous office actions.  Lyons in view of others teaches the limitations of the independent claim.  However, Lyons expressly depicts the supporting structure being located above the well.  Thus, there is no prior art that teaches or makes obvious the aforementioned limitations together.

Response to Arguments
Applicant's arguments, filed 10/17/2022 regarding the rejections over Lyons et al. have been fully considered but they are not persuasive.
Applicant provides an annotated fig.5 of Lyons and asserts that the bottom opening of Lyons would not be able to fit the object.  In response, the examiner notes that this point is moot in view of the alternative grounds of rejection relying upon Mironets et al. above.  Nonetheless, the examiner cannot concur with applicant because specific proportions of features in a figure are not evidence of actual proportions if said figure is not indicated to be to scale.  See MPEP 2125(II).
Applicant then argues that interpreting the bottom hole of Lyons to fit the object would change the basis principle of the chamber of Lyons.  The examiner cannot concur.  Specifically, Lyons never expressly teaches away from removing the object through the bottom hole.  One of ordinary skill would also understand that the powder recycling (484) of Lyons can reasonably serve to remove loose powder from the completed object.  Thus, absent concrete evidence to the contrary, it is not apparent to the examiner as to why removing the object through the bottom hole would teach away from the basic principle of Lyons et al.
Applicant argues that the “duplication of parts” obviousness rationale for claim 17 should be withdrawn because the claimed orientation allows for significant results of being able to grip differently shaped parts.  The examiner cannot concur.  As stated above, one of ordinary skill would understand that adding more grippers (ie. duplication of parts) serves to increase points of gripping contact and thus improve stabilization of the object.  Nonetheless, applicants’ arguments are further moot in view of the new grounds of rejection above.
Applicant then argues against the rejection of claim 18 because Lyons et al. does not teach a belt as defined by Merriam-Webster dictionary.  The examiner cannot concur.  Firstly, the examiner submits that relying solely on Merriam-Webster dictionary is unreasonably narrow.  Since applicants do not specifically define “endless belt” in the instant specification, one of ordinary skill would interpret this term to refer to any apparatus that utilizes a rotating belt-like structure according to broadest reasonable interpretation.  Secondly, as stated previously, Lyons et al. expressly teaches an embodiment utilizing a movement gear track that endlessly rotates over wheels, which meets the limitation of “endless belt” according to broadest reasonable interpretation (emphasis added) [fig.8].  Thus, the examiner cannot concur with applicants’ unreasonably narrow interpretation of the term “endless belt”.
Conclusion
Claim 33 is allowable.
Claim 34 is objected.
Claims 14-20, 23-28, and 32 rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS A WANG/Primary Examiner, Art Unit 1734